This application is in condition for allowance except for the following formal matters:
In the Specification: 
The disclosure is objected to because of the following informalities: Note that in view of the deletion of paragraphs [0153] and [0159] in their entirety, it should be  note that the subsequent sequence of paragraph numbers would be out of order and thus would need to be renumbered and therefore appropriate clarification is needed. Perhaps a substitute specification would be necessary to address the paragraph numbering issue, as set forth above. In paragraph [0299], 8th line therein, note that --with a height of 7 cm-- should be inserted prior to “such” for an appropriate characterization consistent with the labeling in FIG. 20E. In paragraph [0374], second line therein, it is noted that the term “he” should be rewritten as --the-- for an appropriate wording. In paragraphs [0446] & [0447], note that each paragraph appears to recite the same subject matter, thereby rendering one of these paragraphs as being redundant and thus one of these paragraphs needs to be deleted. In paragraph [0470], 18th, 23rd & 25th lines therein and in paragraph [0473], 14th line therein, it is noted that the recitation of “node(s) 4822” should be rewritten as --node(s) 4812--, respectively at these instances for an appropriate clarification. In paragraph [0473], penultimate line therein, note that the recitation of “UE 4875” should be rewritten as --user equipment (UE) 4875-- for an appropriate characterization.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels and descriptive wordings need to be described with respect to the specification description of the corresponding drawing figure: In FIG. 17A, “No” for step “1710”; FIG. 19A, “3 mm”; FIG. 38, “Ref Rx Osc (e.g. in paragraph [0376]); FIG. 46K, a description of the flow diagram, in its entirety, is needed.  Appropriate correction is required.
Comments: 
Applicants’ response filed 18 November 2020 has been reviewed. Accordingly, the examiner has determined that applicants’ response has overcome the obvious double patenting rejection (i.e. due to the filed terminal disclaimer being found to be acceptable) and also a majority of the specification amendments. However, as set forth in the above Office action, the examiner has determined that certain issues remain outstanding with respect to the specification. Accordingly, applicants’ are required to address these issues in the next response.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 
Claims 1-10; 11-19; 20 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                        

B. Lee